Citation Nr: 0201872	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 17, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

The veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
July 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which granted service connection for PTSD, 
effective November 17, 1999.  The veteran believes the 
effective date for the grant of service connection for PTSD 
should be retroactive to 1972.


REMAND

On his October 2000 substantive appeal, the veteran requested 
a personal hearing before a member of the Board at the RO.  
Later that month he requested a local hearing before an RO 
hearing officer.  

In December 2000, the RO mailed him a letter aknowledging his 
request for a Travel Board hearing and providing him the 
extra options of a Board hearing in Washington, D.C. or a 
withdrawal of his hearing request altogether.  The available 
record, however, contains no subsequent response from the 
veteran.  

In April 2001, the RO sent him a letter stating that a 
hearing had been scheduled for later that month.  The record 
contains neither a transcript nor any notation indicating 
that he failed to appear for the scheduled hearing.  The 
Board notes that the September 2001 VA Form 8, Certification 
of Appeal, indicates that the veteran withdrew his hearing 
request; however, such is not apparent from a review of the 
current claims file.

The veteran has a due process right to a hearing on appeal if 
he expresses a desire to appear in person.  See 38 C.F.R. 
§ 3.103(c) (2001).  

To ensure that VA has met its duty to assist the veteran, 
this case is remanded for the following development:

In accordance with appropriate procedures, 
the RO should schedule the veteran for a 
hearing before a traveling member of the 
Board (38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.76, 20.700 (2001)) or a hearing 
officer at the RO, if the veteran prefers.  
In the alternative, a signed statement 
from the veteran clearly indicating his 
desire to withdraw his hearing request 
must be obtained and added to the claims 
file.  38 C.F.R. §§ 20.702, 20.704 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



